Bishop, O. J.
i. acknowi-coi^strucUve nohce' The contentions of appellant are two: That the mortgages held by it were valid and subsisting liens upon the particular property in question, superior to any lien or claim of defendant, and that the record of such mortgages gave defendant constructive notice of the. existence thereof; that, even if it shall be held that defendant did not have constructive notice by reason of the property description contained in said mortgages, still he had actual notice of the existence of such mortgages, and that plaintiff claimed a lien on the property in question by virtue thereof. At the close of all the evidence in the cq,se,,the plaintiff embodied its contentions, in substance, as- above stated, in a motion to direct a verdict in its favor, which motion was overruled. The court instructed, the jury that the mortgage introduced by plaintiff, being the first, in point of date, was insufficiently acknowledged, and that the other two mortgages .respectively did not contain a sufficiently certain description of the jjroperty sought to be mortgaged, and in consequence thereof the record of said-mortgages did not impart,.instructive notice to' the defendant. By a separate instruction the question of actual notice is submitted to the jury. As to the first mortgage, it appears that O. F. Myers, the notary before whom the acknowledgment was taken, was at the time a partner in the banking firm (the name Farmers & Merchants’ Bank being one employed simply by a private banking partnership)', and *751was the acting cashier of the bank. That such acknowledgment was void, and that the record of the instrument did not operate to impart notice, is clear. Wilson v. Traer, 20 Iowa, 231; City Bank of Boone v. Radtke, 87 Iowa, 363.
2. description erty!°p Taking up now the second of the mortgages, it will be„ observed that it purports to be a conveyance of all- personal property then owned or to be acquired in the future by the mortgagors. The law contemplates that there shall be a description of the property conveyed or incumbered. Certainly, neither a designation nor a description of any property is afforded by a sweeping statement to the effect that the instrument in question is intended as a conveyance of all the property the mortgagor has, and all that he ever expects to have. The record of such an instrument could not impart notice, because it fails absolutely to furnish any information, such as that by the recording act it was intended should be given. See the cases presently to be cited.
3. location °rty.rop The third mortgage, it may be conceded for the purposes of this case, contains a sufficient description of the property in the section and township named. But the property here in question in point of fact was in section 20, and, if it is to be said that the record of the mortgage imparted notice that such was included in the conveyance, it must be because the provision, “and in other places in said county” affords a sufficient description as to the location thereof. We have held repeatedly that the description of property in a chattel mortgage, to be sufficient as against third persons having constructive notice only, must be such as that the property can be identified by reference to the instrument itself, aided by such inquiries as may be indicated or directed thereby. Smith v. McLean, 24 Iowa, 322. Andregg v. Brunskill, 87 Iowa, 351; Taylor v. Gilbert, 92 Iowa, 587. The corollary follows that the description in a mortgage which does not thus afford means of identification must' *752be held to be insufficient. There should be a designation of the property conveyed, and of the place where it may be found. Not that it is necessary in all cases to describe-each article in detail, but the description should be sufficiently specific to enable a third person to go to the place indicated and set the property apart. State Bank v. Felt, 88 Iowa, 532; Haller v. Parrott, 82 Iowa, 42. It must be manifest that a description reading “twenty-five acres of corn hereafter to be grown in Franklin county,” would not, taken alone, be sufficient to lead to an identification of such property. It is not a sufficient location of property to say that it is in a county named. Muir v. Blake, 57 Iowa, 662; Warner v. Wilson, 73 Iowa, 719. We readily reach the conclusion that the court did not err in overruling the motion to direct a verdict on the ground indicated, nor was there error in the instructions under consideration.
II. Whether-defendant had actual notice of the mortgage liens held by plaintiff was properly submitted to the jury. The evidence upon that subject is such that a verdict either way would have been warranted. The verdict, as rendered should not, therefore, be disturbed.
Finding no error in the record, the judgment is, AFFIRMED.